FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         August 1, 2018
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
DJUAN PRESTON WILLIAMS,

      Plaintiff - Appellant,

v.                                                        No. 18-6026
                                                   (D.C. No. 5:16-CV-00112-F)
SKF USA, INC.; LOCAL 1546 UNITED                          (W.D. Okla.)
FOOD AND COMMERCIAL WORKERS
INTERNATIONAL UNION, AFL-CIO-
CLC,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BACHARACH, PHILLIPS, and McHUGH, Circuit Judges.
                 _________________________________

      Djuan Preston Williams, proceeding pro se, appeals the final judgment entered

after a jury reached a verdict against him on his hostile-work-environment claim

against his former employer, SKF USA, Inc. (SKF). We exercise jurisdiction under

28 U.S.C. § 1291 and affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
I. Background

      Mr. Williams, who is black, experienced the following incidents while

employed at SKF. On two occasions he heard racial epithets used by his coworkers,

one of which was directed at him. On another occasion he discovered a sticker with a

racial epithet on his car shortly after returning home from work. Another time he

saw a racial epithet scrawled on a bathroom stall at work. He reported each incident

to SKF. Unsatisfied with its responses, he brought this lawsuit, seeking to hold SKF

liable for the racially hostile work environment he endured before he stopped

showing up for work and was terminated.

      Mr. Williams’s hostile-work-environment claim was tried to a jury, which

returned a verdict in favor of SKF. The district court allowed SKF to introduce

evidence of Mr. Williams’s post-employment arrest, detention, and conviction of a

felony to rebut his demand for emotional distress damages.

      Mr. Williams moved for a new trial on the grounds that (1) the verdict was

against the weight of the evidence, (2) evidence about his felony conviction should

not have been admitted, and (3) SKF’s counsel made racially insensitive remarks

during Mr. Williams’s cross-examination and unjustifiably interrupted his counsel’s

closing statement.

      The district court denied the motion, and this appeal followed.1

Mr. Williams’s opening brief seems to reiterate the arguments he made in his motion


      1
        The district court granted Mr. Williams’s motion to proceed in forma
pauperis on appeal.
                                          2
for a new trial.2 His cause is hindered substantially by the lack of a trial transcript.

In its answer, SKF urges that we dismiss the appeal due to Mr. Williams’s failure to

obtain a transcript. The deadline for filing a reply brief has passed, and Mr. Williams

has neither filed a reply brief nor ordered a transcript. We discern no basis for

reversing the district court’s judgment.

II. Analysis

       Mr. Williams argues that the jury’s verdict is against the weight of the

evidence and that a witness for SKF committed perjury, but he points to no specific

evidence to support these arguments. “Arguments inadequately briefed in the

opening brief are waived . . . .” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 679

(10th Cir. 1998). And without a trial transcript, we cannot review the evidence

before the trial court and must affirm. See Scott v. Hern, 216 F.3d 897, 912

(10th Cir. 2000) (“Where the record is insufficient to permit review we must

affirm.”).

       Mr. Williams also argues that the trial court abused its discretion by allowing

the jury to hear about his felony conviction. But he fails to support his argument

with any relevant legal authority and has therefore forfeited it. See Phillips v.

Calhoun, 956 F.2d 949, 953-54 (10th Cir. 1992) (“A litigant who fails to press




       2
        Because Mr. Williams is proceeding pro se, we liberally construe his
pleadings, but we will not serve as his advocate by constructing arguments on his
behalf or by searching the record. See Garrett v. Selby Connor Maddux & Janer,
425 F.3d 836, 840 (10th Cir. 2005).
                                            3
appoint by supporting it with pertinent authority . . . forfeits the point.” (brackets and

internal quotation marks omitted)).

      Mr. Williams asserts that SKF’s counsel committed misconduct without

identifying any statements or conduct in support of this assertion. “When the party

asserting an issue fails to provide a record sufficient for considering that issue, the

court may decline to consider it.” 10th Cir. R. 10.3(B). Nor does Mr. Williams

support his contention that the all-white jury made up its mind before deliberating.

See Wilburn v. Mid-South Health Dev., Inc., 343 F.3d 1274, 1281 (10th Cir. 2003)

(“We . . . will not consider issues that are raised on appeal but not adequately

addressed.”).

III. Conclusion

      We affirm the district court’s judgment. The district court granted

Mr. Williams’s motion to proceed without prepayment of costs or fees, and we

remind him that he remains obligated to pay the filing fee in full. See 28 U.S.C.

§ 1915(a)(1).


                                             Entered for the Court


                                             Gregory A. Phillips
                                             Circuit Judge




                                            4